Citation Nr: 0608751	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  03-27 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from March 1965 to November 
1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  A rating decision dated in May 1995 denied the veteran's 
claim of service connection for PTSD; the May 1995 rating is 
the last final disallowance of the claim.  

2.  Additional evidence received since the May 1995 final 
rating denial is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The May 1995 rating decision denial of service connection 
for PTSD is final. 38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the May 1995 decision is new and 
material and the claim of service connection for PTSD is 
reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2001); 38 C.F.R. §§ 20.302, 20.1103 (2005).

 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March and September 2002 rating decisions the RO denied 
service connection for PTSD based on the merits of the 
veteran's claim.  However, the record shows that the claim of 
service connection for PTSD was previously before the RO in 
May 1995.  In a May 1995 notification letter, the RO informed 
the veteran that service connection for PTSD had been denied. 
He was afforded reasons for the denial, and notification of 
his appellate rights. See 38 U.S.C.A. § 5104 (West 2002); 
38 C.F.R. § 3.103(f) (2005).  In the absence of a timely 
notice of disagreement or substantive appeal, the May 1995 
rating denial became final. 38 U.S.C.A. § 7105 (West 2002).

Although the RO has adjudicated the issue of service 
connection for PTSD on the merits, the Board is required to 
determine whether new and material evidence has been 
presented. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim for service 
connection for that disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication. See Barnett, supra.  
The Board intimates no prejudice to the veteran in proceeding 
in this manner since the matter has already been considered 
on the merits by the RO which is a greater review. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

New and material evidence is defined by regulation as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a).

Among the evidence received since the May 1995 denial of 
service connection for PTSD is clinical data revealing 
treatment and diagnoses of PTSD. This evidence has not been 
considered previously, is neither cumulative nor redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim. 

Based on the foregoing, new and material evidence has been 
received and the claim of service connection for PTSD is 
reopened.  

In this case, the Board has reopened the claim for service 
connection for PTSD, and is remanding the claim as will be 
discussed subsequently.  The Board has not taken any adverse 
action on the claim, and any deficiencies regarding duties to 
notify and to assist the veteran that may exist in this case 
are not prejudicial to the veteran at this time. 

ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD, to this 
extent the appeal is granted.


REMAND

In conjunction with the veteran's PTSD claim, he states that 
during service while in the Republic of Vietnam in December 
1969 and in February 1970, he witnessed stressful events 
during his assignment to the U.S. Army 547th Engineering 
Battalion. A service DD 214, Report of Transfer or Discharge, 
confirms that the veteran served in the Republic of Vietnam, 
but it does not show that he received any combat awards, 
citations, or medals.  

In a July 2002 response to the RO's request for supporting 
evidence of claimed stressors, the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), now the U. S. Army 
and Joint Services Records Research Center (JSRRC), it was 
indicated that service operational extracts from the higher 
headquarters for the unit the veteran had indicated, the U.S. 
Army 35th Engineering Group, for the period August 1969 to 
April 1970, showed combat activity during the period.  It was 
stated that more specific information was required to verify 
casualties claimed by the veteran. However, it was also noted 
that that service morning reports could be obtained from the 
National Personnel Records Center (NPRC) that could be used 
to verify daily personnel actions such as wounded or killed 
in action.  It was requested that morning reports for a three 
month period be obtained with relevant unit designations at 
the company and battalion level.  In addition, it was stated 
that information provided by the RO did not include a copy of 
the veteran's DA Form 20 from the NPRC, and as a result they 
were unable to verify the veteran's unit of assignment during 
his Vietnam tour.  

There is no indication from the record that the additional 
development suggested by the USASCRUR in the July 2002 
response has been accomplished.  Further, while the veteran's 
claims folder includes a DA Form 20 along with other 
personnel records, it pertains to the veteran's military 
service from 1965 to 1967, and not his service in the 
Republic of Vietnam in 1969 and 1970.  As amended, section 
3.304(f) provides that if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

In a different matter, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506.  The Court in 
Dingess/Hartman held that the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  VA must ensure that the veteran is given 
the proper notice.  

In consideration of the foregoing, this case is REMANDED for 
the following:

1.  Necessary action should take 
place to ensure compliance with 
notice and assistance requirements 
set forth pursuant to 
Dingess/Hartman v. Nicholson, Nos. 
01-1917 & 02-1506, to include notice 
that a disability rating and an 
effective date for the award of 
benefits will be assigned if service 
connection is awarded.  

2.  The veteran should be afforded 
another opportunity to provide detailed 
information regarding the claimed 
stressful events that he experienced 
during his period military service in the 
Republic of Vietnam in December 1969 and 
February 1970.  Information should be 
obtained as to each of his stressor 
events: the dates of the incidents (or at 
least within a 30-day time frame); the 
names, ranks, and units of assignments of 
all persons present at the incidents 
including the fellow soldier he 
reportedly saw killed, as well as the 
reported torture of Vietnamese soldiers.  
The veteran should be advised that with 
more complete information VA can better 
assist him in attempting to verify the 
claimed stressors.  

3.  The veteran's service personnel 
records, unit Morning Reports DA Form 1, 
and his DA Form 20 for his period of 
military service in the Republic of 
Vietnam in 1969 and 1970, under the U.S. 
Army 35th Engineering Group, 547th 
Engineering Platoon should be obtained as 
requested by the JSRRC. The morning 
reports should be for a three month 
period with relevant unit designations at 
the company and battalion level.  If 
further attempts to obtain these records 
would be futile, meaning they are not 
forthcoming, regardless, then this must 
be specifically indicated in the record 
and all attempts that were made to obtain 
this information documented.



4. If there is sufficient evidence for a 
meaningful search, prepare a letter 
requesting the JSRRC to provide any 
available information that might 
corroborate the veteran's alleged 
stressors. And to facilitate this, send 
JSRRC copies of any personnel records 
obtained showing service dates, duties, 
and units of assignment, etc. Also send 
JSRRC a copy of the veteran's stressor 
questionnaire response, and any 
additional information provided by him 
regarding his claimed stressors. 

5.  If, and only if, sufficient 
information is obtained verifying the 
veteran's alleged stressor(s) and combat 
status, schedule him for a VA psychiatric 
examination to determine whether it is at 
least as likely as not that: (1) he has 
PTSD and, if he does, (2) it is a result 
of the stressor(s) that were confirmed 
or, if related to combat, presumed 
confirmed. Any necessary tests and 
studies should be performed.  The claims 
folder should be made available to the 
examiner for use in review of the 
veteran's case.

6.  After the development requested above 
has been completed to the extent 
possible, the RO or AMC should again 
review the record. If the benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


